Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 1 of 11

 

lN THE UNITED STATES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF TEXAS

‘.r
‘!'a

HoUsroN DIvlsroN f'\"?!l‘ " il"i"“i~’

_m via J. mainng merit st miami

UNITED STATES OF AMERICA

l .'“"" §§ nw

 

 

 

Case No.
RASIEL GUTIERREZ MORENO (1)
MILENA DEL CARMEN HERNANDEZ
ORTEGA (2)
RAFAEL MENDOZA (3)
CRIMINAL COMPLAINT

 

I, Special Agent Thornas Schirra, the undersigned Complainant, being duly
sworn, states the following is true and correct to the best of my knowledge and

belief :

INTRODUCTION AND AGENT BACKGROUND
l. I arn a Special Agent (SA) vvith the U.S. Department of State, Diplomatic
Security Service (DSS), currently assigned to the Houston Field Office,
Houston, Texas since 2017. Prior, I Was Commercial Real Estate Analyst and a
Loss Prevention Officer. My duties include conducting criminal investigations
involving violations relating to the issuance and use of United States passports,
Visas, and crimes involving human trafficking I have received training in
investigations and evidence collection, including collection and preservation of
electronic evidence, at the F ederal LaW Enforcement Training Center (FLETC)
in Glynco, Georgia. 1 also have training in trafficking of individuals involved in

forced labor and commercial sex and have participated in multiple Search

lofll

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 2 of 11

Warrant executions, arrests of criminals, and have led and assisted on
investigations into these crimes and others

2. This affidavit sets forth facts, and suggests reasonable inferences from those
facts, establishing that there is probable cause to believe Rasiel Gutierrez
Moreno (hereingafter Moreno), Milena Del Carmen Hernandez Ortega
(hereinaf`ter Ortega), and Rafael Mendoza (hereinafter Mendoza) have each
aided and abetted each other in committing the offenses of Sex Trafficking and
conspiracy to commit-Sex Trafficl<ing under 18 U.S.C. §§ 1591, 1594(0) in the
Southern District of Texas. 18 U.S.C. § 1591 states in part, Who ever knowingly
in or affecting interstate or foreign commerce, or Within the special maritime and
territorial jurisdiction of the United States, recruits, entices, harbors, transports,
provides, obtains, advertises, maintains, patronize's, or solicits by any means a
person; or benefits, financially or by receiving anything of value, from
participation in a venturel 18 U.S.C. § 1594(c) states in part, Whoever conspires
vvith another to violate section 1591.

3. The information in this affidavit is based upon my own knowledge, records
furnished to me in my official capacity and information provided by other law
enforcement officials This affidavit does not contain every material fact that l
have learned during the course of this investigation, and is intended to show only

that there is sufficient probable cause for the criminal complaint

20f11

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 3 of 11

PROBABLE CAUSE `

4. On October 10, 2018, YMCA lnternational Services sent a referral to the
Houston Hurnan Trafficking Task Force (HTTF). The victim, a female Cuban
national (hereinafter referred to as F.C.R.) advised YMCA lnternational Services
she entered the United States in or around April 2018. She agreed to pay
Moreno, a purported smuggler, for her transportation from Cuba to the United
States. Once she entered the United States, F,C.R. learned she owed Moreno
more money than they had originally agreed upon. Moreno forced`her to work
as a an adult entertainer and prostitute to pay off the debt. Moreno threatened
F.C.R7 with physical harm to gain her complaince. F.C.R. reported to YMCA
lnternational Services that she had escaped to Homestead, Florida. Since fleeing
the Houston area, lF.C.R. has received threats of physical harm from Moreno.

5. ln October 2018, F.C.R. was interviewed by Agents with DSS and Homeland
Seourity Investigations (HSI). F.C.R. stated in 2016, she received a call from a
friend in Cuba and asked if she was interested in going to the United States. After
she expressed interest, her friend told her he Would put her in touch with a guy
in the United States. Approximately a Week later, Moreno called F.C.R. and told
her he was the guy her friend mentioned

6. Moreno asked F.C.R. if she wanted to leave Cuba. He stated he would charge

her for transporting, referring to smugglingl, her to the United States from Cuba.

 

1 Current]y, Cuban nationals can not apply for a visa to the United States in Cuba; they must apply at a U.S.
Embassy or Consulate outside of Cuha. Countries close to the United States require visas ot`Cuban
nationals Many Cuban nationals have resorted to paying smugglers to assist their departure from Cuba and
travel to the United States.

30f11

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 4 of 11

10.

Moreno stated he would then help get her a job once she was in the United
States, but he didn’t specify details pertaining to the type of Work or pay.
F.C.R, heard rumors of working as a dancer and believed it referred to “salsa
dancing”. She did not know or expect the employment to involve taking off her
clothes and dancing or engaging in commercial sex.

F.C.R. first physically met Moreno in or around 2017, while Moreno and his
girlfriend Ortega, were on vacation in Bayamo Cuba. When F.C.R. met
Moreno, he told her “l dedicate myself to taking women to the United States,”
and that he would “provide clothing, a job, and a place to live”. Moreno said he
typically never charged more than $7,000~$8,000 USD to transport someone to
the United States.

F.C.R. and some friends met with Moreno and Ortega a second time at
Moreno’s mother’s house During that visit, Ortega gave presents to F.C.R.
Moreno and Ortega then left Cuba. F.C.R. then maintained contact with
Ortega and/or l\/Ioreno through April 2018 by phone, email or Facebook
hdessenger.

On or about September 2017, Moreno called F.C.R. and advised he had
scheduled her transportation trip to the United States. F.C.R. told Moreno she
could not go because her mother and sister were out of the country and she
needed to stay and care for her grandparents Moreno told F.C.R. that Ortega
was traveling to Cuba and would give her more information when they met.
Travel records confirm Ortega traveled to Cuba from Houston on October 15,

2017.

4ofll

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 5 of 11

ll.

12.

13.

14.

On or about April 2018, Moreno arranged to transport F-C.R. to the United
States. He told her “if she fails him, he’ll cut her head off in Cuba.” Moreno
also told F.C.R. that if her intention was to come to the United States to be with
her boyfriend that Moreno needed to know, and her boyfriend needed to pay
what she owed Moreno. In a later call, Moreno intstructed F.C.R. to not tell
anyone she was leaving Cuba and that her boyfriend would find out once she
arrived in the United States.

In April 2018, F.C.R. arrived at Lincoln-Juarez Land Bridge in Laredo, Texas
and presented herself to Customs Border Patrol (CBP) personnel and declared
asylum. She was then temporarily detained. CBP records confirmed F.C.R. was
detained from April 25 ~ l\/lay 29, 2018, at the Laredo Processing Center in
Laredo, TeXas and then the T Don Hutto Residential Center detention facility in
Taylor, TeXas.

Mendoza, an associate of Moreno, and Moreno picked F.C.R. up from the
detention facility and transported her to Moreno’s apartment in Houston, Texas.
During the drive to Houston, Moreno told F.C.R. he had just assisted with
transporting two other Cuban national females (hereinafter I.C.B. and Y.B.C.)
to the United States approximately a month prior. Border crossing records reveal
Moreno and Hendry Milanes (hereinafter Milanes) entered the United States in
a vehicle through the Laredo, Texas port of entry on February- 14, 2018 at 3:07
PM. Border crossing records reveal I.C.B. and Y.B.C. both entered the United
States at the Laredo, Texas port of entry pedestrian gate on February 14, 2018 at

3:13 PM.

5ofll

Case 4:18-mj-01785 Document 1 _ Filed in TXSD on 11/01/18 Page 6 of 11

15.

16.

17.

18.

19.

20.

21.

During the car ride to I-Iouston, Moreno then told F.C.R. she would have to
dance and prostitute herself at Playmates Cabaretz. Moreno also asked F.C.R.
to become his third girlfriend, but F.C.R. refused.

Approxaimtely three days after arriving in Houston, Moreno told F.C.R. she
now owed him $29,000 USD. When she questioned the amount, he told her it
cost him 815,000 USD to get her out of Cuba. The cost should be 33 0,000 USD,
but she was getting a $1,000 USD credit since her sister insisted on paying for
the immigration attorney to get F.C.R. out of the detention facility.

Moreno forced F.C.R. to begin working at the club approximately a week after
arriving at his apartment Moreno transported F.C.R. to and from work and his
apartment; occassionally he would have Mendoza drive her.

Or or about July 2018, Moreno raped F.C.R. while they were alone at the
apartment Moreno, physically larger and stronger than F.C.R., told her he
needed to “test the merchandise” before forcing himself on her.

Moreno instructed Mendoza to start a notebook for F.C.R. so she could keep
track of her debt to Moreno. The notebook starts with $29,000 USD and lists
subsequent cash payments to Moreno.

Moreno kept track of the debt owed by F.C.R. and other females he employed
in a black ledger he stored at the apartment

F.C.R. resided with Moreno and Ortega in a one bedroom apartment Moreno

forced F.C.R. to sleep on the sofa; Moreno and Ortega Slept in the bedroom.

 

2 Playmates Cabaret, aka Playmates Show Girls Cabaret, is an adult entertainment strip club in Houston,

Texas.

6of11

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 7 of 11

22.

23.

24.

Mendoza lived at the apartment for approximately a month and slept on an air
mattress

At some point after arriving at the apartment, F.C.R. signed a one-page typed
lease agreement l know based on my training, experience, and this
investigation, the lease agreement is likely designed so that F.C.R. feels
obligated to reside with Moreno and Ortega, and work in order to pay the
stipulate rent. The document stated F.C.R. owed $300 USD a month to reside
at the apartment along with Moreno and Ortega. The document was signed by
Ortega and F.C.R. She positively identified the apartment complex, and
specifically the apartment number, from an unlabeled photograph of the exterior
of the apartment complex DSS Agents conducted database checks which
revealed an association between Moreno and Ortega with the apartment
beginning in March 2018. On October 31, 2018, DSS Agents talked to an
employee at The l\/larq on Voss and learned Moreno and Ortega are currently
renting the apartment and moved in around March 2018.

Moreno used Mendoza as his muscle and logistics. Mendoza picked F.C.R. up
from the club one night and beat her as the result of an argument F.C.R. told
Moreno about the incident, Moreno said Mendoza should have beat her more
severly.

From approximately June 2018 to September 2018, Moreno forced F.C.R. to
work as an adult entertainer and engage in commercial sex at Playmates Cabaret

and Gol Bar, both located in Houston, Texas. Moreno instructed F.C.R. to

7of11

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 8 of 11

25.

26.

27.

28.

charge clients $300 USD for 30 minutes of sex and $600 USD for 60 minutes of
sex.

Moreno routinely threatened to cause physical harm to F.C.R. and/or her family
in Cuba if she ever crossed him. She recalled an incident where she was
watching the news with Moreno and there was a story about an individual who
got off after shooting someone Moreno explained to F.C.R. how people in the
United States don’t go to jail if they have money and said he could shoot her and
nothing would happen to him. F.C.R. has seen a handgun at the apartment,
While F.C.R. was living and working for Moreno, he took all of F.C.R.’s
earnings F.C.R. worked seven days a week. She paid Moreno approximately
$1,400 USD a week through $700 USD cash installments on Sunday and
Wednesday. F.C.R. was only permitted to go out socially once a month and only
after working all day and providing Moreno with her earnings F.C.R. estimated
she paid Moreno 818,000 USD over the four months she was forced to work for
him.

F.C.R. received 8445 USD a month in food stamps Moreno drove F.C.R. to
the grocery store and would instruct her on what to buy with her food stamps
that would then feed Moreno, Ortega and F.C.R. at the apartment,

ln addition to buying all the groceries at the apartment, Moreno also forced
F.C.R. to pay the electric bill, cook, clean, and pay for her own cellphone. F.C.R.
had no privacy. Moreno instructed F.C.R. not to waste “his money” on clothing
or shoes He threatened to charge F.C.R. double the cost of those items if she

purchased them without his permission

8ofll

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 9 of 11

29.

30.

31.

32.

33.

F.C.R. slept very little and started to use cocaine in order to stay awake and “to
deal with the pain of the situation.” Moreno always had a stash of cocaine at
the apartment Moreno would also supply F.C.R. with cocaine when he drove
her to work. I know based on my training and experience, traffickers will supply
their victims with drugs to keep them compliant.

F.C.R. had to take sleeping pills in order to go to bed F.C.R. recalled an incident
where she was forced to work from approximately 1300 hours on one day until
approximately 1800 hours the following day. She continued to use cocaine to
stay awake until one day she threw up blood; she then switched to Red Bull
energy drinks to stay awake instead

On or about September or October 2018, F.C.R. found an efficiency apartment
to rent away from Moreno’s apartment After she secretly moved, Moreno
learned about her new apartment and told her he would now keep her on an even
tighter leash.

While in Houston, F.C.R. had been in telephonic communication with her old
boyfriend from Cuba who was residing in Florida. On or around October 2018,
F.C.R. detailed some of her issues to her old boyfriend He then came to Houston
and took her to Florida to get her out of the situation

Shortly therafter, Moreno began calling F.C.R. and left threatening messages on
her cellphone demanding she return to Houston to continue working for him and
paying off her debt During these threats, Moreno stated he Was not afraid of the

police_

90f11

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 10 of 11

34.

35.

36.

37.

F.C.R. currently feels like a prisoner in her home because she believes Moreno
will send people to find her and she is frightened to venture outside

On October 30, 2018, F.C.R. received a phone call from Moreno in which he
stated he was in Florida and looking for her. Records confirmed Moreno’s
phone was hitting on cell phone towers in or around l\/Iiami, Florida.

Based on my knowledge, training, and experience, l know traffickers Will use
females to help establish credibility and believeability to their propositions when
recruiting female victims l know traffickers use mental abuse, the threat of or
actual physical violence, sexual abuse, drug dependency, the threat of arrest or
even deportation as a means to control their victims and to establish and maintain
a psychological dependency. Traffickers will also seize identification
documents, travel papers such as, passports or visas, any credit card or bankcards
of their victims as a means to maintain control and compliance Traffickers will
isolate their victims and control their movements and contact with other
individuals Traffickers who place their victims in a debt bondage will maintain
some type of physical and/or electronic record of the debt and payments made
towards the debt The records will be maintained somewhere where the

trafficker controls access such as their residence and/or vehicle.

CONCLUSION
Based on the foregoing facts and circumstances, l respectfully submit that there
is probable cause to believe Rasiel Gutierrez Moreno, Milena Del Carmen

Hernandez Ortega, and Rafael Mendoza have each aided and abetted each other

10 ofll

Case 4:18-mj-01785 Document 1 Filed in TXSD on 11/01/18 Page 11 of 11

in committing the offenses of Sex Trafficking and conspiracy to commit Sex

Trafficking under 18 U.S.C. §§ 1591, 1594(0) in the Southern District of Texas.

Respectfully submitted,

Mli,hiel@l£»

Thomas\A Schirra, Special Agent
United States Department of State
Diplomatic Security Service

Subscribed and sworn before me this l day of November 2018 at § Zafa. m@; in

Houston, Texasl aka 1 {\M?"W,WLGM#L' j

_M

Frances H. Stacy
United States Magistrate Judge

llofll

